DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/21 was filed after the mailing date of 04/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 					Status of the Claims
Claims 1-18 are pending, with claims 2, 13, and 15-17 withdrawn, and claims 1, 3-12, 14, and 18 under consideration.
Election/Restrictions
Election of claims 1, 3-12, 14, and 18, was made without traverse in the reply filed on 09/29/2021.  Claims 2, 13, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    350
    480
    media_image1.png
    Greyscale
Claims 1, 3-7, 9-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (EP 0631498) in view of Blum (EP 0479573) and Kollerup (US 5718696).
Regarding claim 1, Olsen discloses a convex ostomy barrier assembly for attaching an ostomy appliance to a peristomal skin surrounding a stoma (abstract), the convex ostomy barrier assembly comprising: a skin barrier comprising an adhesive 215 (fig, 5, adhesive layer 215), an inlet opening  for receiving a stoma (fig. 5, opening 219), a convex insert arranged adjacent the skin barrier (fig. 5, convex ring 201), the convex insert  having a convex ring-like body and comprising: an inner flange (fig. 5, inner periphery 202), a middle portion including: a pouch-side surface (fig. 5, as portion of 201 between 202 and 204a, distal side 207), and an outer flange (fig. 5, flange 204a), wherein the inner flange  and the outer flange  are connected by the middle portion  and arranged in different axial planes (fig.5, annotated above showing 202 axis A1 is in different plane than 204a axis A2) to define the convex-ring like body (fig. 5) and a flange (fig. 5, element 212) including a body-side coupling ring (fig. 5, coupling part 210), but fails to teach wherein: the convex insert has the middle portion with a core-out portion and a skin barrier support structure for supporting the skin barrier, and wherein the flange including a body-side coupling ring is attached to the pouch-side surface of the convex insert.
    PNG
    media_image2.png
    696
    755
    media_image2.png
    Greyscale
supporting the skin barrier (fig. 10, thicker areas 54).

Blum is considered analogous art because it pertains to a convex ostomy barrier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the convex ostomy barrier disclosed in Olsen with a core out portion and skin barrier support structure as disclosed in Blum to permit the insert to deform as it is received within the coupling ring of the barrier (see Blum, col. 3, lines 15-27).
	Olsen, as modified by Blum, fails to teach wherein the flange including a body-side coupling ring is attached to the pouch-side surface of the convex insert.
	However, Kollerup teaches a convex ostomy barrier assembly (fig. 4) wherein the flange (fig. 4, see annotated figure below) including a body-side coupling ring (fig. 4, coupling portion 60) is attached to the pouch-side surface of the convex insert (fig. 4, distal side 12 of convex insert 10).

    PNG
    media_image3.png
    324
    710
    media_image3.png
    Greyscale

	Kollerup is considered analogous art because it pertains to a convex ostomy barrier assembly. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Olsen, as modified by Blum, to have the flange including a body-side coupling ring be attached to the pouch-side surface of the convex insert since the applicant has not disclosed any advantage of doing so as opposed to placing the flange on the skin barrier, and it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 3, Olsen, as modified by Blum and Kollerup, discloses wherein the core-out portion is defined by a plurality of core-out windows (see Blum, fig. 4, see top annotated figure below, fig, 10, see bottom annotated figure below), and the skin barrier support structure includes a plurality of ribs (see Blum, fig. 10 thicker areas 54), wherein the plurality of core-out windows and the plurality of ribs are arranged such that adjacent ribs are spaced apart from each other by a core-out window (see Blum, fig. 10, thinner areas 52 and thicker areas 54), and each of the core-out windows is defined by a radial wall, an axial wall, and the adjacent ribs (see Blum, fig. 4, see top annotated figure below, fig. 10, see bottom annotated figure below).  

    PNG
    media_image4.png
    707
    705
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    488
    720
    media_image5.png
    Greyscale

Regarding claim 4, Olsen, as modified by Blum and Kollerup, discloses substantially the device of claim 3, and further discloses that the convex insert includes 6 ribs (see Blum, fig. 10, 
 	However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include 8 to 30 ribs to further increase flexibility and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 5, Olsen, as modified by Blum and Kollerup discloses wherein the convex insert includes a radial wall (see Olsen, fig. 5, see annotated figure below) extending from the outer flange (fig. 5, flange 204a) toward the inlet opening (fig. 5, inner opening 219), and an axial wall extending axially from the radial wall in a body-side direction (see Olsen, fig. 5, see annotated figure below), wherein the inner flange extends from the axial wall toward the inlet opening 219 Fig. 5, and wherein the outer flange, the middle portion, and the inner flange provides a step-like protrusion in the body-side direction (see Olsen, fig. 5, see annotated figure below).

    PNG
    media_image6.png
    413
    698
    media_image6.png
    Greyscale

Regarding claim 6, Olsen, as modified by Blum and Kollerup discloses wherein the convex ostomy barrier includes a tape (fig. 4, distal side 21 of adhesive 20), wherein the convex insert is attached to a pouch-side of the tape (fig. 4, insert 10 welded to sheet 30 at weld points 31 and 32, then attached to distal side 21 of adhesive 20), and the skin barrier is attached to a body-side of the tape (fig. 4, proximal side 22 of adhesive 20 attached to proximal side 21 of adhesive 20), wherein the outer flange has a concave body-side surface (fig. 4, concave surface at proximal side 11 of insert 10) configured to conform to a curved contour of a lower base section of a convex portion of the convex ostomy barrier (fig. 4, convex portion of proximal side 22 of adhesive 20).
Regarding claim 7, Olsen, as modified by Blum and Kollerup, discloses wherein at least some portion of a body-side surface of the outer flange is attached to the tape (see Kollerup, fig. 4, outer periphery 14 of insert 10 attached to distal side 21 of adhesive 20).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, as modified by Blum and Kollerup as applied to claims 1 and 7 above, and further in view of Lipman (GB 2181652).
Regarding claim 8, Olsen, as modified by Blum and Kollerup, discloses substantially the device disclosed in claim 7, and further discloses wherein at least the body-side surface of the outer flange is attached to the tape through adhesion (fig. 4, sheet 30 welded to insert 10, and adhered to distal side 21 of adhesive 20), but fails to teach wherein at least the body-side surface of the outer flange is heat sealed to the tape.
However, Lipman teaches that adhesion and heat sealing are considered to be equivalents forms of attaching parts in the art (pg. 1, col. 2, lines 92-95).
Lipman is considered analogous art because it pertains to an ostomy adapter meant to connect to an ostomy pouch. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have the body-side surface of the outer flange be heat sealed to the tape instead of being attached via an adhesive since it has been held to be within the general skill of a worker in the art to select a known attaching method on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 9, Olsen, as modified by Blum and Kollerup, disclose substantially the device as disclosed in claim 1, and further teaches wherein the middle portion of the convex insert includes a radial wall (see Olsen, fig. 5, see annotated figure below), wherein the pouch-side surface of the middle portion is defined on a pouch-side of the radial wall (see Olsen, fig. 5, see annotated figure below), but fails to teach wherein the flange with the coupling ring is attached to the convex insert via a flange film, and wherein the flange film is attached to the pouch side surface. 

    PNG
    media_image7.png
    375
    677
    media_image7.png
    Greyscale

However, Lipman teaches wherein the flange (fig. 1, flange 4a) with the coupling ring (fig. 1, ring 4) is attaches to a flange film (fig. 1, stepped support member 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Olsen, as modified by Blum and Kollerup, to include a flange film in order to create a gap that allows finger access to a user and facilitates the coupling and uncoupling of the ostomy pouch with respect to the assembly (see Lipman, pg. 1, col. 2, lines 108-114).
Olsen, as modified by Blum, Kollerup, and Lipman fails to teach wherein the flange film is attached to the pouch side surface of the convex insert. 
However, it would have been obvious to one of ordinary skill in the art at the effective filing date to attach the flange film to the pouch side surface of the convex insert since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 10, Olsen, as modified by Blum, Kollerup, and Lipman, disclose wherein the pouch side surface is generally flat (see Olsen, fig. 5, smooth distal side 207), but fails to 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention disclosed in Olsen, as modified by blum, Kollerup, and Lipman, to have the flange be heat sealed to the pouch-side of the convex insert since it has been held that rearranging parts of an invention involves only routine skill in the art.
Claims 11-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Blum.
Regarding claim 11, Olsen discloses a convex insert for an ostomy barrier having a convex ring-like body and comprising: an inner flange (fig. 5, inner periphery 202), a middle portion including: a pouch-side surface (fig. 5, as portion of 201 between 202 and 204a, distal side 207), and an outer flange (fig. 5, flange 204a), wherein the inner flange  and the outer flange  are connected by the middle portion  and arranged in different axial planes (fig.5, annotated above showing 202 axis A1 is in different plane than 204a axis A2) to define the convex-ring like body (fig. 5) and a flange (fig. 5, element 212) including a body-side coupling ring (fig. 5, coupling part 210), but fails to teach wherein: the convex insert has the middle portion with a core-out portion and a skin barrier support structure for supporting the skin barrier. 
However, Blum teaches a convex insert (fig. 4, insert D) with a core-out portion (fig. 10, thinner areas 52. Also see annotated figure below) and a skin barrier support structure for supporting the skin barrier (fig. 10, thicker areas 54).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the convex ostomy barrier disclosed in Olsen with a core out portion 
Regarding claim 12, Olsen discloses wherein the barrier further comprises a radial wall radially extending from the outer flange toward the inlet opening (see Olsen, fig. 5, see annotated figure below), and an axial wall extending axially from the radial wall in a body-side direction (see Olsen, fig. 5, see annotated figure below), wherein the inner flange extends from the axial wall toward the inlet opening (see Olsen, fig. 5, flange 205a towards opening 219, see annotated figure below), wherein the outer flange, the middle portion, and the inner flange provides a step-like protrusion in the body-side direction (see Olsen, fig. 5, see annotated figure below), and wherein the pouch-side surface (see Olsen. fig. 5, distal side 207) is defined on a pouch-side of the radial wall (see Olsen, fig. 5, see annotated figure below). 

    PNG
    media_image8.png
    488
    762
    media_image8.png
    Greyscale

Regarding claim 14, Olsen, as modified by Blum, discloses wherein the core-out portion is defined by a plurality of core-out windows (see Blum, fig. 10, see bottom annotated figure below), and the skin barrier support structure includes a plurality of ribs (see Blum, fig. 10 thicker areas 54), wherein the plurality of core-out windows and the plurality of ribs are arranged such that adjacent ribs are spaced apart from each other by a core-out window (see 

    PNG
    media_image4.png
    707
    705
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    488
    720
    media_image5.png
    Greyscale

Regarding claim 18, Olsen, as modified by Blum, discloses substantially the device claimed in claim 11, and further discloses wherein the core-out portion is defined by a plurality of openings in the middle section (see Blum, fig. 4, see top annotated figure above), but fails to teach wherein the skin barrier structure is defined by a body-side surface of the middle section between the plurality of openings.
However, Olsen, as modified by Blum and Kollerup disclose wherein the skin barrier structure is defined by a pouch-side surface of the middle section between the plurality of openings. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the skin barrier structure disclosed in Olsen, as modified by Blum and Kollerup, to instead be defined by a body-side surface of the middle section between the plurality of openings since the change would yield predictable results, and it has been held that rearranging parts of an invention involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571) 272-7582. The examiner can normally be reached M-F 7:30 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781